387 F.2d 384
Ralph G. PIERSON, Appellee,v.Raymond S. HURLEY and Mount Pisgah Country Club, Inc., Appellants.
No. 11659.
United States Court of Appeals Fourth Circuit.
Argued Dec. 4, 1967.Decided Dec. 18, 1967.

James F. Blue, III, Asheville, N.C.  (Williams, Williams & Morris, Asheville, N.C., on brief) for appellants.
J.M. Baley, Jr., Asheville, N.C., (Parker, McGuire & Baley, Asheville, N.C., on brief) for appellee.
Before BOREMAN, BRYAN and BUTZNER, Circuit Judges.
PER CURIAM:


1
The point in this review is the validity of the sale by receivers, in acceptance of a private bid, of all the real and personal property in Haywood County, North Carolina, of the Mount Pisgah Country Club, Inc., a corporation of that State.  The District Court decreed the sale on the receivers' representation that it was necessary to preserve and avoid waste of the corporate assets.  We now decline the appellants' request to set aside the sale, for they, in effect, consented to such a sale and have shown no ground warranting rejection of the bid.


2
This decision does not affect the rights of the parties to a hearing and determination of the merits of the cause.  It merely means that the proceeds of sale will be substituted in the place of the properties sold.  Entitlement to the moneys will remain to be adjudicated in the trial of the claims in the case.  We decide only that the pendente lite sale was not illegal or improper.


3
Affirmed.